Dismissed and Memorandum Opinion filed December 12, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00751-CV

                        YUSUF M. SULTAN, Appellant
                                        V.

       CA NEW PLAN FIXED RATE PARTNERSHIP, L.P., Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-46160

                  MEMORANDUM                     OPINION
      This is an appeal from a judgment signed May 1, 2012. The clerk’s record
was filed October 10, 2012. The reporter’s record was filed February 7, 2013. This
appeal was abated for sixty days and the underlying dispute was referred to
mediation. The appeal was subsequently reinstated, and the court ordered appellant
to file his brief on or before August 16, 2013. No brief or motion for extension of
time was filed.
      On October 22, 2013, this court issued an order stating that unless appellant
filed his brief with the clerk of this court on or before November 4, 2013, the court
would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM


Panel consists of Justices McCally, Busby, and Donovan.




                                         2